               Case 2:21-cv-01045-BJR Document 11 Filed 08/10/21 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    ELECTRONIC SCRIPTING PRODUCTS,
      INC.,                                               No. 2:21-CV-1045-BJR
 9
                                    Plaintiff,            ORDER TRANSFERRING VALVE
10           v.                                           CORPORATION’S MOTION TO
                                                          QUASH SUBPOENA TO NORTHERN
11    HTC AMERICA, INC.,                                  DISTRICT OF CALIFORNIA
12
                                    Defendant.
13

14          Before the Court is a motion by Valve Corporation (“Valve”) to quash a third-party
15
     subpoena issued by Electronic Scripting Products, Inc. (“ESPI”). Dkt. No. 1. The subpoena was
16
     issued in Electronic Scripting Products, Inc. v. HTC America, Inc., No. 3:17-cv-05806-RS (N.D.
17
     Cal.), a patent infringement case pending in the U.S. District Court for the Northern District of
18
     California.
19

20          ESPI requests that the Court transfer this motion to the Northern District of California

21   pursuant to Federal Rule of Civil Procedure 45(f), which provides that “[w]hen the court where
22   compliance is required did not issue the subpoena, it may transfer a motion under this rule to the
23
     issuing court if . . . the court finds exceptional circumstances.” The term “exceptional
24
     circumstances” is not defined by Rule 45(f). However, the Advisory Committee Notes to Rule
25
     45 indicate:
26


     ORDER - 1
                Case 2:21-cv-01045-BJR Document 11 Filed 08/10/21 Page 2 of 3




 1            The prime concern should be avoiding burdens on local nonparties subject to subpoenas,
              and it should not be assumed that the issuing court is in a superior position to resolve
 2            subpoena-related motions. In some circumstances, however, transfer may be warranted
              in order to avoid disrupting the issuing court’s management of the underlying litigation,
 3            as when that court has already ruled on issues presented by the motion or the same issues
              are likely to arise in discovery in many districts. Transfer is appropriate only if such
 4
              interests outweigh the interests of the nonparty served with the subpoena in obtaining
 5            local resolution of the motion.

 6   In determining whether “exceptional circumstances” exist, courts have noted that considerations
 7   include “judicial economy, case management, and the risk of inconsistent rulings.” In re
 8
     Subpoena of Amazon.com, No. C20-0450JLR, 2020 WL 2410474, at *2 (W.D. Wash. May 12,
 9
     2020).
10
              Here, the issues raised in Valve’s motion to quash are numerous and complex and, of
11

12   course, case-specific. ESPI points out that Magistrate Judge Robert Illman of the U.S. District

13   Court for the Northern District of California has been assigned to hear discovery matters in the

14   underlying litigation and, having conducted numerous hearings in this matter, is exceedingly
15   familiar with the case and its facts and thus is in an excellent position to work through the
16
     various objections that Valve makes to the subpoena. Considering Magistrate Judge Illman’s
17
     extensive experience with this case, the Court finds that judicial economy will be best served by
18
     having Magistrate Judge Illman rule on the motion to quash.
19

20            Further, the fact discovery deadline in the underlying litigation is August 13, 2021, a date

21   that falls only one week after the August 6, 2021 noting date of this motion. Given that a ruling

22   on the motion may present a need to reschedule discovery deadline dates, case management
23
     interests weigh in favor of finding that exceptional circumstances warrant transferring this
24
     motion to the Northern District of California.
25
              In addition, Valve has not shown that transfer of this motion to the Northern District of
26
     California would impose any noticeable burden on it. Although Valve observes that this Court is
     ORDER - 2
                   Case 2:21-cv-01045-BJR Document 11 Filed 08/10/21 Page 3 of 3




 1   located near its headquarters in Bellevue, Washington, Valve points to no reason why the

 2   physical proximity of a courthouse makes a difference under the circumstances, since in light of
 3   the ongoing COVID-19 pandemic, both this Court and Magistrate Judge Illman have been
 4
     conducting hearings telephonically.1
 5
                Therefore, the Court finds that exceptional circumstances warrant the transfer of this
 6
     motion and hereby ORDERS that this matter be transferred to the Northern District of California
 7

 8   for consideration in Electronic Scripting Products, Inc. v. HTC America, Inc., No. 3:17-cv-

 9   05806-RS (N.D. Cal.). The Clerk is directed to effect the transfer immediately.

10              Dated: August 10, 2021.
11

12                                                            A
                                                              Barbara Jacobs Rothstein
13
                                                              U.S. District Court Judge
14

15

16

17

18
19

20

21

22

23

24

25

26
     1
         ESPI also notes that Valve is represented in this matter by a law firm that has offices in San Francisco.
     ORDER - 3
